CHITTENDEN, J.
Epitomized Opinion
Suit by Henderson on a written instrument exe cuted by defendants, which was in substance a follows:
In consideration of Henderson transferring all his stock in the C company to the D company, we hereby agree to pay Henderson within thix’ty days the sum of $14,009, it being understood, etc.
Plaintiff proved the execution of the instrumen its nonpayment, introduced it in evidence and reste: Defendants moved for a directed verdict in their favc which the court denied. Defendants contend thj was error because the instrament being non-negotia ble did not import consideration and that plaintiff ha! not proved a case entitling him to judgment. Til verdict and judgment were for plaintiff. Defendant brought error to this court. Held: I
When at the conclusion of a plaintiff’s evi^HJ a motion is made by defendant for a directed ve diet and such motion is overruled defendant has i election either to stand on the exception to the ru ing on his motion and let judgment be entered a cordingly, or to proceed to introduce their testimox and they did not renew their motion for a direct: verdict at the close of all the evidence. They ca not now urge that the trial court was .in error refusing to direct a verdict at the close of plaintiff evidence.
■Although a motion had been made at the co elusion of all the evidence plaintiff is then entitl to the benefit of any evidence adduced from defen ant’s witnesses that is favorable to his claim. He that evidence reveals that plaintiff did transfer 1 stock and provide a valuable consideration for. t instrument. Jdgment affirmed.